BLAND, J.
Section 2301, Revised Statues 1889 requires the appellant to “make out and furnish the court with a clear and concise statement of the case.” * * * Rule 15 of this court requires that this statement shall be filed at least one day before the cause is called for trial, and Rule 19 provides that for failure to comply with Rule 15, the appeal shall be dismissed or the cause reset on terms. The appellant *471has failed to comply with the statute and Rule 15. His attention has been called to this neglect by the statement and brief, of respondent; without any effort to repair his negligence he has submitted the case. The statute and rule are not meaningless and must be observed and complied with in this court, if appellants wish the opinion of the court on the merits of their cases.
Eor failure to comply with the statute and rule the appeal is dismissed.
Judge Bond concurs; Judge Biggs dissents.